Case 1:15-cr-20106-RNS Document 203-92 Entered on FLSD Docket 12/14/2018 Page 1 of 1




                                                                         3d




                                                                           CASE
                                                                           NO.    15-CR-20106-KMM



                                                                           ~~~IBIT ~ c




             56 hkes
                             Getty anyone up for a s4s I'm
             almost at 500 #s4s #pleaseeee
                            Hey ill give you one whats your
             kik?
